ACQUISITION AGREEMENT AND PLAN OF MERGER AGREEMENT, made effective this 24th day of May, 2005, by and among Conforce International, Inc., a Delaware corporation, ("CNFC"), Conforce Container Corporation, an Ontario corporation ("CCC"), the persons executing this agreement (referred to collectively as "Shareholders" and individually as "Shareholder") who own all of the outstanding shares of CCC. RECITALS WHEREAS, CNFC a non-public, non-reporting company desires to acquire, 100% of the total outstanding capital stock of CCC; WHEREAS, CNFC desires to acquire all of the issued and outstanding shares of common stock of CCC in exchange for 120,000,000 unissued shares of the common stock of CNFC upon Closing (the "CNFC Common Stock" or "CNFC Shares"); WHEREAS, CCC and its Shareholders agree to enter into a business combination transaction which shall result in the combination of the two entities with the former Shareholders of CCC controlling a majority of CNFC and CCC will become a wholly-owned subsidiary of CNFC; and WHEREAS, the Merger is intended to qualify as a tax-free reorganization under Sections 368 (a)(l)(B) of the Internal Revenue Code of 1986, as amended (the "Code"); and NOW, THEREFORE, in consideration of the mutual promises, covenants, and representations contained herein, the parties hereto intending to be legally bound hereby, agree as follows: ARTICLE 1 EXCHANGE OF SECURITIES 1.1 Issuance of Shares.Subject to all of the terms and conditions of this Agreement, CNFC agrees to exchange the CNFC Common Stock in exchange for 100% of the outstanding common shares of CCC (the "CCC Common Stock") with the Shareholders as set forth in Exhibit A. 1.2 Exemption from Registration; Reorganization.The parties hereto intend that the CNFC Common Stock to be issued to the Shareholders shall be exempt from the registration requirements of the Securities Act of 1933, as amended (the "Act"), and pursuant to applicable state statutes. The parties hereto expect this transaction to qualify as a tax-free reorganization under Sections 368 (a)(l)(B) of the Internal Revenue Code of 1986, as amended (the "Code") but no IRS ruling or opinion of counsel is being sought in connection therewith and such ruling or opinion is not a condition to closing the transactions herein contemplated. -1- ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF CCC CCC hereby represents and warrants to CNFC that: 2.1Organization-CCC: is a corporation duly organized, validly existing, and in good standing under the laws of the Province of Ontario, has all necessary corporate powers to carry on its business as now owned and operated, and is duly qualified to do business and is in good standing in each of the states and other jurisdictions where its business requires qualification. 2.2Capital. CCC's authorized capital presently consists of unlimited shares of Common Stock, no par value, of which, as of the date hereof, 10,000 shares are issued and outstanding and no shares, warrants or options have been reserved for issuance based upon certain specified contingencies. All issued and outstanding shares have been duly authorized, validly issued and are fully paid and non-assessable, and subject to no preemptive rights of any shareholder.In addition, there are unlimited common Class A, Class B, and Class C stock, of which, as of the date hereof, no shares have been issued or are outstanding and no shares, warrants or options have been reserved for issuance based upon certain specified contingencies. 2.3 Business Plan.
